         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 1 of 51


                                                                      SDCSDNI'
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         E:Li!:CTRO'.NICA1-LY- FILED
                                                                     DOCJI:._ _ _ _ _ _ __
SOUTHERN DISTRICT OF NEW YORK
                                                                     DAT FlL D~    9/7/21


  Felix Parrilla,

                          Petitioner,
                                                                               19-cv-9275 (AJN)
                    –v–                                                         13-cr-360 (AJN)

  United States of America,

                          Respondent.



  Gary Thomas,

                          Petitioner,
                                                                               19-cv-9756 (AJN)
                    –v–                                                         13-cr-360 (AJN)

  L & Leung Leather Ltd. Et al.,

                          Respondent.



  Kirk Tang Yuk,

                          Petitioner,
                                                                               19-cv-9416 (AJN)
                    –v–                                                         13-cr-360 (AJN)

  L & Leung Leather Ltd. Et al.,                                             OPINION & ORDER

                          Respondent.


ALISON J. NATHAN, District Judge:

       On July 17, 2014, following a nine-day jury trial that began on July 7, 2014, Felix

Parrilla, Gary Thomas, and Kirk Tang Yuk were convicted by a jury of conspiring to distribute

                                                1
          Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 2 of 51




and possess with the intent to distribute five kilograms or more of cocaine in violation of 21

U.S.C. §§ 846 and 841(b)(1)(A). The Second Circuit subsequently affirmed their convictions.

Each now brings a motion for a writ of habeas corpus under 28 U.S.C. § 2255, arguing that their

sentences were imposed in violation of the Constitution. For the reasons that follow, the Court

DENIES each Petitioner’s motion.

    I.      Background

    A. Factual background

         At trial, the Government presented evidence in the form of witness testimony, phone

records, recordings of wiretap interceptions, consensual recordings made by the cooperating

witness at the direction of the Government, text messages, a video recording, GPS locational

data, and physical evidence collected during the course of the Government’s investigation.

Together, the Government argued, the evidence proved the following conspiracy.

         Deryck Jackson, the Government’s cooperating witness, met Defendant Gary Thomas in

the summer of 2010. Tr. 633.1 Thomas owned a legitimate waste management business in St.

Croix, U.S. Virgin Islands, named Paradise Waste Systems, Inc. Tr. 634. Thomas subsequently

introduced Jackson to Defendant Felix Parrilla, whom Jackson knew as Lito, and to Defendant

Kirk Tang Yuk. Tr. 634–35. Jackson began doing odd work here and there for Thomas in the

early part of 2012, Tr. 635–36, but in the summer of 2012, Thomas asked Jackson if he wanted

to make some extra money by helping Thomas distribute cocaine, Tr. 636–37. After Jackson

agreed, he traveled from Florida to St. Croix on several occasions to discuss the possible drug

transaction. Tr. 637.



1 Except where noted, references to Docket Entries refer to the criminal docket, No. 13-cr-360
(S.D.N.Y).

                                                 2
           Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 3 of 51




       On one of these trips to St. Croix, Thomas explained to Jackson that Parrilla would take

some of the cocaine after it was delivered in Florida. Tr. 644–45. Sometime later, Jackson met

with Tang Yuk in Florida and told Tang Yuk that he was expecting to receive some cocaine; he

then asked Tang Yuk whether he wanted to sell some of it, Tr. 647–64, and Tang Yuk agreed,

Tr. 650.

       At some point, Jackson purchased a number of pre-paid cell phones, which were referred

to as “go phones,” that he used to communicate with Thomas and Parrilla any time they

discussed the drug transaction. Tr. 650–51, 691. Jackson programmed the phones and gave two

of them to Thomas, who in turn provided one of the phones to Parrilla. Tr. 651. (Thomas

activated his phone on September 13, 2012. Tr. 1832. Parrilla activated his prepaid phone on

September 19, 2012, which is the same day that Jackson testified that he picked up the cocaine in

Florida from Parrilla’s shop, Tr. 749–50, 764, 1834–35.)

       On August 29, 2012, Thomas emailed the Tropical Shipping Company to request a 20–

yard container to be delivered to Paradise Waste, which would be used to convey a tire shipment

headed to the U.S. mainland. Tr. 1366–67. Geolocation data from Jackson’s phone showed that

Thomas and Jackson met at Paradise Waste on August 31, 2012. Tr. 1368. Jackson testified that

on that day he and Thomas packed 80 kilograms of cocaine into the false bottom of a wooden

shipping crate, Tr. 697–98, 700–701, and that Thomas poured a chemical with a pungent odor

into the crate to mask the smell of the drugs, Tr. 701–02. While at Paradise Waste, Thomas told

Jackson that he would pick up the crate from a man named “Angel” when it arrived at a business

near Medley, Florida. Tr. 704–05.

       On September 19, 2012, Thomas used his go phone to call Jackson to tell him to pick up

the shipment of cocaine at a company called BJ Retreaders. Tr. 745–46. Jackson rented a U-



                                                3
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 4 of 51




Haul truck to move the crates and also bought moving boxes and duct tape to store the cocaine.

Tr. 1833. After collecting the cocaine from BJ Retreaders, Jackson drove the crates to a garage

where he unloaded the cocaine and distributed it into the four U-Haul boxes that he had bought,

along with rice and dryer sheets to mask the scent of the drugs, and then used plastic shrink-wrap

and duct tape to seal the boxes. Tr. 753–54. After Jackson delivered the non-contraband

contents of the crate, Thomas contacted Jackson on his go phone and directed Jackson to go to

Parrilla’s shop in Fort Lauderdale, Florida. Tr. 758. Jackson and Parrilla then exchanged calls

around 3:00 that afternoon. Tr. 758–59. On one of those wiretapped conversations, Jackson

informed Parrilla that, “I was dropping off the things for him. His parts, I, I’m secure already,

and I told him I’m waiting to hear from you.” Tr. 761.

       Jackson arrived at Parrilla’s shop around 4:00 p.m. and confirmed that he had picked up

the cocaine. Tr. 765. Parrilla told Jackson to deliver 53 kilograms of cocaine to him and to take

the remaining 27 kilograms on consignment at a price of $26,000 per kilogram. Tr. 765. At 5:13

p.m., Jackson asked Tang Yuk to come by his apartment. Tr. 769–71. Outside of his apartment,

Jackson gave Tang Yuk two kilograms of cocaine on consignment at a price of $27,000 per

kilogram. Tr. 711–72. Tang Yuk and Jackson then exchanged a number of calls in which they

discussed selling the two kilograms of cocaine. Tr. 778–80, 783–84, 788–89, 791.

       On the evening of September 20, 2012, Jackson delivered 53 kilograms of cocaine to

Parrilla at his shop. Tr. 772. The cocaine was packed in two of the U-Haul boxes that Jackson

had purchased, Tr. 776, and contained rice and dryer sheets, Tr. 777–78.

       Jackson then rented a car at Miami International Airport and drove to New York City

with his wife, Lizette Velazquez, and the remaining 25 kilograms of cocaine. Tr. 791–92. On

September 22, 2012, Jackson traversed the Verrazano–Narrows Bridge and checked into a hotel



                                                 4
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 5 of 51




in Queens. Tr. 499, 794–795. DEA agents then arrested Jackson, Velazquez, and an associate

named Fred Fulton, and also seized the 25 kilograms of cocaine. Tr. 795, 810–11. Jackson

began cooperating with the Government shortly after his arrest.

       On September 28, 2012, law enforcement searched Parrilla’s shop pursuant to a search

warrant and found U-Haul boxes, rice, dryer sheets, and shrink-wrap. Tr. 1386–87, 775–76.

Law enforcement did not recover any narcotics from this search. During the search, Parrilla

slowly drove by the shop and sped off shortly thereafter. Tr. 1393–95. He returned about 45

minutes later and consented to a search that revealed that he was carrying $17,000 in cash. Tr.

1393–99. The Government introduced phone records from the night that Parrilla’s shop was

searched showing a flurry of phone calls between Parrilla, Thomas, and Tang Yuk.

       On a call between Thomas and Jackson following the search, Thomas informed Jackson

that the search of Parrilla’s shop had caused him to “start f* * *ing panicking” and that he

“couldn’t sleep all night.” Tr. 1846. Thomas also informed Jackson that Parrilla had sold the 53

kilograms of cocaine in a matter of days, Tr. 1308, and had paid Thomas for his role in the

conspiracy, Tr. 856. On October 3, 2012, Tang Yuk delivered to Jackson’s wife in Florida a

backpack containing $25,000 in drug proceeds from the cocaine that he sold. Tr. 854–55, 1965.

       Following Jackson’s arrest, Thomas, Parrilla, and Tang Yuk expressed concern regarding

the status of the 25 kilograms that were in his possession. For example, on October 12, 2012,

Thomas sent two text messages to Jackson stating “call me now” and “you need to deal with my

son now its about to get ugly give him what you have.” Tr. 860–61. During a separate call in

February 2013, Parrilla and Tang Yuk discussed what might have happened to Jackson. Tr.

1568–69. The Government had removed Jackson’s name from the Bureau of Prisons’ online

database to ensure that his arrest would not be made public. Tr. 215. Parrilla noted on the call



                                                 5
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 6 of 51




that if Jackson had been arrested, he “would have shown up” on the “BOP” website. Tr. 232–33.

This led Parrilla to speculate that Jackson “ate the f* * *ing food,” Tr. 1858, which was code for

cocaine, Tr. 649, 781, suggesting that Parrilla was concerned that Jackson had absconded with

the drugs.

       On June 5, 2013, Parrilla, Tang Yuk, and Thomas were arrested in connection with this

case. Tr. 221.

   B. Procedural history

       The Superseding Indictment filed June 19, 2014, charged Parrilla, Tang Yuk, and

Thomas in one count with conspiring to distribute five kilograms or more of cocaine, in violation

of 21 U.S.C. §§ 846 and 841(b)(1)(A). Dkt. No. 148. After a nine-day trial, the jury convicted

all three Defendants on Count One. Tr. 2076–78. Defendants filed motions challenging the

sufficiency of the Government’s evidence, which this Court denied. United States v. Parrilla,

No. 13-CR-360 AJN, 2014 WL 7496319 (S.D.N.Y. Dec. 23, 2014). This Court then sentenced,

in separate proceedings, each Defendant to the following terms of imprisonment: Parrilla to 300

months, Thomas to 216 months, and Tang Yuk to 151 months. Dkt Nos. 283, 285, 286.

       In January 2015, Defendants timely appealed their convictions. Dkt. Nos. 290, 291, 297.

On appeal, each argued that venue did not properly lie in the Southern District of New York.

United States v. Tang Yuk, 885 F.3d 57, 68–70 (2d Cir. 2018). They raised additional issues

related to witness testimony, evidentiary objections, sufficiency of the evidence to convict, the

Government’s discovery obligations, and calculation of their sentences. Id. at 68. The Second

Circuit rejected each claim on appeal and affirmed Defendants’ sentences. Id. at 90. As to

venue, the court concluded that there was “undoubtedly sufficient” evidence that co-conspirator

Jackson committed an overt act by driving the cocaine across the Verrazano–Narrows Bridge in



                                                 6
           Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 7 of 51




the Southern District of New York and, further, that “the jury was entitled to conclude that it was

reasonably foreseeable to Thomas, Tang Yuk, and Parrilla that an overt act in furtherance of the

conspiracy would be taken in the Southern District of New York.” Id. at 71–72. Defendants

sought a writ of certiorari from the Supreme Court, which was denied on October 9, 2018. Tang

Yuk v. United States, 139 S. Ct. 342 (2018).

          In October 2019, Parrilla, Tang Yuk, and Thomas each filed a motion to vacate their

sentences under 28 U.S.C. § 2255. Parrilla Petition, Dkt. No. 318; Tang Yuk Petition, Dkt. No.

319; Thomas Petition, Dkt. No. 323. The Government filed a single consolidated response to

Petitioners’ motions on January 13, 2020. Gov’t Br., Dkt. No. 327; see also Dkt. No. 326

(granting the Government permission to file one response). Petitioners each filed a reply. Tang

Yuk Reply Br., Dkt. No. 337; Thomas Reply Br., 1:19-CV-09756, Dkt. No. 43; Parrilla Reply

Br., 1:19-CV-09275, Dkt. No. 19. Thomas requested production of materials from his trial

counsel, which were satisfied. See Dkt. Nos. 332, 334, 339, 342, 343, 345, 353, 355, 359. He

also requested discovery from the Government. See Dkt. No. 336. The Court denied Thomas’s

discovery request, Dkt. Nos. 343, 378, but issued orders to ensure that Thomas could review his

trial counsel’s records, Dkt. Nos. 362, 369, 378. Thomas filed additional briefing after his reply,

Thomas Suppl. Reply Br., Dkt. No. 392; to which the Government filed a sur-reply, Gov’t Sur-

Reply Br., Dkt. No. 397. Thomas filed his final reply brief on April 14, 2021. Thomas Second

Sur-Reply Br., Dkt. No. 401.

          In total, Petitioners raise approximately nineteen grounds for relief, several of which

partially or fully overlap.

    II.      Legal Standard




                                                   7
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 8 of 51




       All Petitioners’ grounds for relief rest on a claim that Petitioners received ineffective

assistance of counsel at their trial.2 The Sixth Amendment entitles criminal defendants to

effective assistance from an attorney at critical stages of their case, including guilty pleas and

sentencing. Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir. 2013). To make an

ineffective assistance of counsel claim, “a defendant must show: (1) that counsel’s representation

fell below an objective standard of reasonableness; and (2) that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” United States v. Brown, 623 F.3d 104, 112 (2d Cir. 2010) (internal quotation marks

omitted); see Strickland v. Washington, 466 U.S. 668, 688 (1984). That is, Petitioners must

show that “[t]he likelihood of a different result [was] substantial, not just conceivable.”

Harrington v. Richter, 562 U.S. 86, 112 (2011). These two requirements are the reasonableness

and prejudice prongs respectively.

       In evaluating the reasonableness of counsel’s representation, the Court is “mindful of the

diversity of the bar and the variety of approaches effective attorneys might employ when dealing

with a particular set of facts.” Parisi v. United States, 529 F.3d 134, 141 (2d Cir. 2008). As a

result, the Court is “highly deferential” and applies a “strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.

The Court will also consider “the circumstances counsel faced at the time of the relevant conduct

and evaluate the conduct from counsel’s point of view.” Parisi, 529 F.3d at 141 (cleaned up).

“Strategic choices made after thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable, and even strategic choices made after less than complete



2With the exception of Thomas’s prosecutorial-misconduct claim raised in his second reply
brief, infra.

                                                  8
           Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 9 of 51




investigation do not amount to ineffective assistance—so long as the known facts made it

reasonable to believe that further investigation was unnecessary.” Henry v. Poole, 409 F.3d 48,

63 (2d Cir. 2005) (cleaned up).

          Simple disagreement with counsel’s chosen strategy, especially with the benefit of

hindsight, is insufficient to support an ineffective assistance of counsel claim. See United States

v. Sanchez, 790 F.2d 245, 253 (2d Cir. 1986) (“A defendant . . . may not claim ineffective

assistance of counsel merely because in hindsight he thinks counsel’s trial strategy was

inadequate.”). Generally, courts do not second guess trial counsel’s “determinations regarding

the defense strategy adopted at trial.” Pignard v. United States, No. 06 CR 718 CM, 2010 WL

5396085, at *7 (S.D.N.Y. Dec. 22, 2010). Typically encompassed within the ambit of trial

counsel’s strategic discretion is “whether to call any witnesses on behalf of the defendant, and if

so which witnesses to call.” United States v. Nersesian, 824 F.2d 1294, 1321 (2d Cir. 1987); see

United States v. Eyman, 313 F.3d 741, 743 (2d Cir. 2002) (“A failure to call a witness for tactical

reasons of trial strategy does not satisfy the standard for ineffective assistance of counsel.”). So

too “[d]ecisions whether to engage in cross-examination, and if so to what extent and in what

manner, are . . . strategic in nature.” United States v. Eisen, 974 F.2d 246, 265 (2d Cir. 1992)

(citation omitted). Last, “the failure to make a meritless argument does not rise to the level of

ineffective assistance.” United States v. Kirsh, 54 F.3d 1062, 1071 (2d Cir. 1995).

   III.      Analysis

          The Court first addresses Petitioners’ shared claims regarding venue in the Southern

District of New York and regarding the Government’s expert that testified to the transcripts of

recorded phone calls. The Court then addresses the remaining claims raised by each Petitioner.

   A. Challenges to venue



                                                  9
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 10 of 51




   1. Applicable law and facts

       The Constitution and the Federal Rules of Criminal Procedure require that the

Government “prosecute an offense in a district where the offense was committed .” Fed. R. Crim.

P. 18; U.S. Const. amend. VI. “Venue may lie in more than one place if the acts constituting the

crime and the nature of the crime charged implicate more than one location.” United States v.

Lange, 834 F.3d 58, 68 (2d Cir. 2016) (internal quotations omitted). When the crime charged is

a conspiracy, “any district in which an overt act in furtherance of the conspiracy was committed

is properly designated as the district where the offense was committed, so long [as] the act was

performed (1) by any conspirator, and (2) was undertaken for the purpose of accomplishing the

objectives of the conspiracy.” Tang Yuk, 885 F.3d at 69 (cleaned up).

       This Court concluded that the evidence introduced at trial was sufficient for a jury to

conclude that one of Petitioners’ co-conspirators, Jackson, committed such an act within the

Southern District of New York. Parrilla, 2014 WL 7496319, at *11. In its instructions, the

Court informed the jury that (1) the Southern District includes the Verrazano–Narrows Bridge,

(2) that any act in furtherance of the crime committed by a co-conspirator in the Southern

District satisfies venue so long as it was “reasonably foreseeable” to the Defendant, (3) that a

single call or text message made from the Southern District to a defendant outside the Southern

district is such an act, and (4) that the Government need prove venue only by a preponderance of

the evidence. Id. (quoting Tr. 2044–45). Defense counsel raised numerous objections to these

instructions both before and during trial, and the Court made “substantial revisions” to the

instructions in response. Id. at *10–11.

       As to Thomas, the Court pointed to several pieces of evidence that established venue.

First, Jackson called Thomas from New York and told him “I’m up in New York,” at the



                                                 10
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 11 of 51




instruction of federal agents. Id. at *14 (quoting Tr. 1299). Thomas, knowing this information,

later threatened Jackson for the money owed for the cocaine. Parrilla, 2014 WL 7496319, at

*14. Second, apart from the phone call, the Government introduced evidence that Jackson had

previously sold cocaine in New York, in part because the price there was higher than in Florida.

Id.; Tr. 212, 945–48. That evidence permitted the jury to infer that Jackson’s co-conspirators

could reasonably foresee that Jackson would sell the cocaine in New York. Parrilla, 2014 WL

7496319, at *14.

       Similar evidence established venue as to Tang Yuk. In a September 2012 call, Jackson

told Tang Yuk that he was “out of town.” Id. at *15 (quoting Tr. 1295). The next month,

Jackson told Tang Yuk he was “up here in New York.” Id. (quoting Tr. 1298). Rather than

respond with surprise, Tang Yuk told Jackson, “Do your thing, man. It ain’t nothing.” Id. Tang

Yuk was also aware of the same information that made New York a reasonably foreseeable

target of Jackson’s cocaine sales. Id. Parrilla’s counsel did not object to venue at this stage and

so this Court did not address it.

       The Second Circuit affirmed on appeal, holding that the Court’s jury instruction was

proper, Tang Yuk, 885 F.3d at 71, and that there was sufficient evidence of venue as to all three

Defendants, id. at 72–76. Parrilla challenged venue for the first time on appeal, which subjected

his challenge to plain error review. Id. at 75. The Court concluded that while there was no

similar call between Jackson and Parrilla, a jury could reasonably conclude that Thomas

informed Parrilla of Jackson’s whereabouts given that Parrilla was “the leader of the

conspiracy.” Id. at 76.

       After this exhaustive consideration of the issue, Petitioners raise several challenges to

proof of venue in the form of ineffective assistance of counsel claims. The Court concludes that,



                                                 11
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 12 of 51




especially in light of the Second Circuit’s binding decision on this issue, none of Petitioners’

claims justify relief. See United States v. Corley, No. 13-CR-48 (AJN), 2020 WL 4676650, at

*10 (S.D.N.Y. Aug. 11, 2020) (“Since the merits of these arguments were effectively adjudicated

on appeal, repackaging them as ineffective assistance claims cannot circumvent the mandate rule

or entitle petitioner to habeas relief.” (cleaned up)).

    2. Parrilla’s counsel’s failure to object to venue

        Parrilla contends that trial counsel was ineffective because “[d]espite clear evidence that

venue was manufactured and improper,” his counsel did not object to it, resulting in plain error

review on appeal rather than the de novo standard his two codefendants received. Parrilla

Petition at 6. He emphasizes that one judge dissented in the Second Circuit’s opinion, making

this a close legal question. Id.

        Parrilla’s claim fails to satisfy either Strickland prong. As an initial matter, Parrilla does

not identify what objection he would like his counsel to have made at trial. To the extent his

counsel had argued that venue was “manufactured” or otherwise unlawful, Parrilla Petition at 6,

that objection was made by Parrilla’s codefendants and failed on appeal. Counsel’s decision to

not object to venue was a reasonable strategic choice that this Court does not second-guess. See

Sanchez, 790 F.3d at 253. That is especially so because venue was the only element charged that

the Government did not have to establish beyond a reasonable doubt. It was not, as Parrilla

suggests, his “best opportunity for victory.” Parrilla Reply at 3.

        Nor was Parrilla prejudiced by the lack of a venue objection. Though the Second Circuit

recited the standard for plain error review, the court rejected Parrilla’s venue challenge because

there was sufficient evidence to permit a jury to infer that Parrilla was aware that Jackson was in

New York. Tang Yuk, 885 F.3d at 76. That holding would be the same regardless of the



                                                  12
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 13 of 51




standard of review applied. Notably, even the dissent did not suggest that Parrilla had any

challenge to venue distinct from his codefendants who did object. Id. at 94 (Chin, J., dissenting).

Further, objecting to venue as “manufactured” would not have altered the Second Circuit’s

rejection of identical arguments made on appeal by codefendants’ counsel. In sum, there is no

“reasonable probability” of a different result if Parrilla’s counsel had objected to venue.

   3. Agent Giraldo’s testimony on venue

       Tang Yuk argues that his counsel was ineffective because he failed to object to a

Government witness’s testimony that intruded on the jury’s consideration of venue. Tang Yuk

Br. at 2–7. Specifically, Tang Yuk points to the testimony of Special Agent Carlos Giraldo, who

testified that Jackson drove the cocaine over the Verrazano–Narrows Bridge, which, Giraldo

said, is “[p]art of the Southern District of New York.” Id. at 3 (quoting Tr. 265–66). Similar

testimony was repeated several times. E.g., Tr. 268, 333. Tang Yuk contends that the statement

was “improper” because it “violated the province of the jury.” Tang Yuk Reply Br. at 3.

       Neither Strickland prong is satisfied. First, Tang Yuk does not show that defense counsel

acted unreasonably. In fact, counsel raised exactly these arguments in repeated objections,

which the Court overruled. Tr. 267 (objection), 333–41 (objection and sidebar). Those

objections prompted the Court to give a curing instruction the next day, stating that, to the extent

a witness’s testimony was based on hearsay, the jury should disregard it. Tr. 402. That defense

counsel did not also object to that curing instruction, or then appeal that objection, does not

render counsel’s efforts constitutionally ineffective. See Ambers v. Colvin, No. 16-CV-5326

(KAM), 2019 WL 3767036, at *7 (E.D.N.Y. Aug. 9, 2019) (“The decision to object is primarily

a strategic and tactical decision and is only rarely the basis of a successful Sixth Amendment

challenge.”); United States v. Plitman, 194 F.3d 59, 63 (2d Cir. 1999).



                                                 13
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 14 of 51




       More importantly, Tang Yuk makes no showing of prejudice. It is an established legal

fact that the Verrazano–Narrows Bridge is part of the jurisdiction of the Southern District of

New York. E.g., Tang Yuk, 885 F.3d at 72; United States v. Ramirez-Amaya, 812 F.2d 813, 816

(2d Cir. 1987) (citing 28 U.S.C. § 112(b)). It was therefore not a question for the jury to decide

at all. Rather, this Court instructed the jury that the Southern District of New York includes

“bridges over bodies of water within the boundaries of Manhattan, the Bronx, and Brooklyn,

such as the Verrazano–Narrows Bridge.” Tr. 2044. Even if Giraldo’s testimony was improper,

and even if defense counsel had a duty to further object to the testimony, the testimony did

nothing more than inform the jury of a fact that it was later instructed to accept as true. There is

therefore no reasonable probability of a different result had counsel acted differently.

   4. Thomas’s challenge to proof of venue

       Thomas also claims counsel was ineffective in addressing proof of venue. Much of his

motion faults his trial counsel for focusing too much on venue, which he calls “no defense at all.”

Thomas Petition at 5a. But he also claims that Jackson’s phone call was inadequate proof of

venue because, Thomas asserts, he told his counsel that “he never heard CW Jackson tell him he

was in New York.” Id. at 5p–5p.1. His counsel was ineffective, he continues, because counsel

should have consulted with a “linguist” and “consulted with and secured the services of a

forensic audio technician to clean up the audio and ascertain whether Thomas actually hea[r]d

CW Jackson tell him he was in New York.” Id. at 5p.1; see also Thomas Reply Br. at 13.

       This claim regarding proof of venue is unpersuasive. Thomas does not demonstrate that

his counsel acted unreasonably. The recording of Jackson’s call to Thomas was introduced as

evidence and reviewed by Thomas’s counsel. And Thomas told his counsel that he had not

heard Jackson say he was in New York. Thomas’s counsel therefore had adequate information



                                                 14
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 15 of 51




to decide whether to pursue the matter further by retaining a linguistics or forensics expert. His

strategic decision not to do so, or to otherwise object to the phone call, was a strategic choice that

is “virtually unchallengeable.” United States v. Gaskin, 364 F.3d 438, 468 (2d Cir. 2004)

(quoting Strickland, 466 U.S. at 690). Thomas’s speculation that experts would have revealed

information in the recording and the transcript not already apparent to the jury is inadequate to

disturb the presumption that counsel acted reasonably. See Strickland, 466 U.S. at 689.

       Prejudice is also absent for two independent reasons. First, the jury was instructed that

the “recordings are evidence,” not any transcripts prepared by either party. Tr. 2053. And the

jury therefore “must listen to the recordings and decide what’s on them.” Id. The jury, then, was

able to assess what Thomas heard in the call and come to its own conclusion. Second, even if

Jackson’s call to Thomas is disregarded, there is other evidence that Jackson’s actions in New

York were reasonably foreseeable to Thomas, not the least of which is that Tang Yuk, another

co-conspirator, was also told that Jackson was in New York. Parrilla, 2014 WL 7496319, at

*14–15. Therefore, even if the Court were to accept Thomas’s assertion that counsel could have

introduced evidence that persuaded a jury that Thomas had not heard Jackson’s remark during

the call, there would still have been sufficient evidence on the record to prove venue by a

preponderance of the evidence. Consequently, the prejudice prong is not satisfied. 3

    B. Challenges to transcripts and Lavern Bogle as a Patois expert

    1. Relevant background




3In his reply, Thomas also argues that the Second Circuit erred in relying on United States v.
Rommy, 506 F.3d 108, 122 (2d Cir. 2007), to affirm the Court’s venue instruction. Thomas
Reply Br. at 15–19; Tang Yuk, 885 F.3d at 71–75. This Court is bound by the Second Circuit’s
holding on this issue of law, and Thomas’s claims regarding the relevance of Rommy are
otherwise resolved by the above analysis.

                                                 15
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 16 of 51




       The testimony of Petitioners’ co-conspirator Jackson was a central piece of the

Government’s case at trial. The Government supplemented Jackson’s testimony with recordings

of calls made between Jackson and the Petitioners as well as among the Petitioners themselves.

These recordings contained a mix of heavily accented English and Caribbean Patois.

       The Government invited Petitioners to stipulate to the accuracy of transcripts of the

recordings in advance of trial, which Petitioners declined to do. Dkt. Nos. 154, 181. The

Government on June 16, 2014, provided notice to defense counsel that it intended to call a Patois

expert, later identified to be Lavern Bogle, to testify to the accuracy of the Government’s

transcripts. Dkt. No. 181 at 11; Dkt. No. 169; Dkt. No. 165 at 1. The Government produced the

transcripts in question on June 25, 2014. Dkt. No. 181 at 10. The parties failed to reach an

agreement on which portions of the transcripts were to be challenged as inaccurate. Id. In a

conference held June 25, 2014, defense counsel raised several objections to the use of the

transcripts as well as to Ms. Bogle’s qualifications. Dkt. No. 172. Counsel for Tang Yuk and

Parrilla submitted additional letters objecting to introduction of the transcript as evidence and to

Ms. Bogle’s qualification as an expert under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579 (1993). Dkt. Nos. 169, 170.

       In a July 2, 2014 order, the Court advised the parties that it would “instruct the jury that

the transcripts are being admitted (assuming any are admitted) for the limited purpose of aiding

the jury’s understanding of what is being said on the tapes and that the jury is the ultimate fact-

finder.” Dkt. No. 181 at 12. The Court also stated that if the Defendants did not stipulate to the

transcripts’ accuracy, they should submit a letter with “specific objections they have to accuracy

or audibility of the Government’s draft transcripts” and should “be prepared to have their

experts, if any, qualified at a hearing before” the Court. Id. at 13.



                                                 16
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 17 of 51




       The Court held a Daubert hearing at which Ms. Bogle testified on July 7, 2014. Tr. 5–88.

By that day—the first day of trial—Petitioners had not proposed their own expert or submitted

their own transcripts of the recordings. Tr. 60, 84. Defense counsel objected to Ms. Bogle’s

qualifications as a witness and cross-examined her on her training as a linguist, her work

experience as a contract linguist, her familiarity with different Caribbean dialects, her methods of

transcription, and the audibility of the recordings. Tr. 18–19, 24–56, 59–68, 79–82.

       Ms. Bogle testified at trial. Tr. 539–602. The Court qualified her as an expert witness

and provided a limiting instruction to the jury. Tr. 551–52; see also Tr. 82–86. Defense counsel

again subjected Ms. Bogle to extensive cross-examination. Tr. 557–600. In summation, counsel

for Parrilla reminded the jury of this cross-examination, stating that “Ms. Bogle did not have the

qualifications that she indicated she had.” Tr. 1908–09. Counsel encouraged the jury to “just

put the transcripts down and listen to the tapes.” Tr. 1908.

       Finally, the Court instructed the jurors at length on the proper use of the call recordings

and transcripts in their deliberation. The parties were notified of the instruction in advance with

time to submit objections, Dkt. No. 191, which Tang Yuk’s and Parrilla’s counsel did submit,

Dkt. Nos. 189, 192. The final instruction, which adopted nearly all of Defendants’

modifications, follows in full:

       Among the exhibits admitted during the trial were recordings that contained
       conversations that the government contends took place partially in patois as well
       as heavy accents from the Caribbean. You also heard testimony from a witness,
       Lavern Bogle, who prepared transcripts of those conversations. Those transcripts
       were admitted into evidence for the limited purpose of assisting you in
       understanding what is on the recordings. Please remember, you, the jurors, must
       listen to the recordings and decide what’s on them. The recordings are evidence
       of these conversations.

       Whether the transcripts contain accurate translations of the portions of the
       recording that the government contends are in patois or whether they contain
       accurate transcriptions of what is being said with heavy Caribbean accents is for
       you to decide. For example, if you conclude that a portion of the recording that
                                                17
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 18 of 51




       has been translated or transcribed is, in fact, unintelligible, you should reject that
       portion of the transcription and consider it unintelligible.

       If, on the other hand, you conclude that some or all of the conversation during a
       recording is in patois or in a heavy Caribbean [accent] that you can hear, but do
       not understand, you may consult the transcripts to assist you in understanding
       what is being said.

       In considering whether a transcript accurately describes a recorded conversation,
       you may consider any testimony presented to you regarding how and by whom
       the transcripts were made, including any challenges that were made on cross-
       examination or part of any defendant’s case. You may consider any knowledge,
       training, experience and bias of the translator.

       In determining whether to accept the accuracy of some or all of the transcripts or
       portions of the transcripts, you may consider all evidence offered by the
       government regarding the accuracy of those transcripts as well as any challenges
       that were made on cross-examination or as part of any defendant’s case as to the
       accuracy of the transcript or transcripts. You should not, however, base your
       conclusions on your own knowledge of Caribbean languages.

Tr. 2053–55.

   2. Petitioners’ claims

       Five of Petitioners’ claims relate to the transcripts of the recordings and Ms. Bogle’s

qualification as an expert. Parrilla argues that his counsel was ineffective because Ms. Bogle

“was unqualified and unreliable to give an expert opinion” and that there were “no source

materials to confirm or refute her translations.” Parrilla Petition at 5.

       Tang Yuk makes three claims. First, he argues that his counsel was ineffective for not

appealing Ms. Bogle’s qualification as an expert to the Second Circuit. Tang Yuk Br. at 29–34.

Second, that his counsel should have objected to the Court’s allegedly “confusing” jury

instructions, which charged that the jury should both use its “common sense” to evaluate

evidence and that the jurors should not use “[their] own knowledge of Caribbean language” in

evaluating Ms. Bogle’s transcripts. Id. at 34–35 (quoting Tr. 120, 2055). And third, that his




                                                  18
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 19 of 51




counsel should have investigated alleged “perjury and fraud perpetrated by Ms. Bogle” in her

testimony before the Court. Id. at 39.

       Thomas contends that his counsel was ineffective for failure to “fully investigate and

make specific objections regarding the audibility and accuracy of the Government’s audio

recordings and transcripts.” Thomas Petition at 6–6a. Specifically, he contends that counsel

should have sought to “strike” contested portions of the recordings and transcripts and should

have “submit[ted] competing transcripts to the Court.” Id. at 6a. Thomas additionally claims

that his counsel should have sought a “written summary of Ms. Bogle’s testimony prior to trial”

so that he might “conduct an effective cross-examination of [her] to disqualify her at the Daubert

hearing.” Id. at 7–7a. He, like Parrilla, contends that further investigation of Ms. Bogle would

have revealed “lies” about her work experience. Id. at 7f.

   3. The absence of prejudice

       As an initial matter, even if the Court fully accepts the claims raised by Petitioners

regarding the transcripts vouched for by Ms. Bogle, and accepts that these facts make a sufficient

showing of deficient performance, the Court concludes that Petitioners would still fail to

demonstrate prejudice resulting from these errors. Three independent considerations lead to that

conclusion.

       First, the Court’s instruction to the jury regarding the recordings and transcripts modeled

those instructions given by numerous district courts and repeatedly upheld by the Second Circuit

in similar cases. E.g., United States v. Gay, 85 F. App’x 794, 795–96 (2d Cir. 2004); United

States v. Ben-Shimon, 249 F.3d 98, 101 (2d Cir. 2001); United States v. Koska, 443 F.2d 1167,

1169 n.1 (2d Cir. 1971) (per curiam); see also Tang Yuk, 885 F.3d at 74 n.5 (describing the

limiting instruction given by the Court here as “reasonabl[e]”). “A limiting instruction by the



                                                19
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 20 of 51




district court concerning the use of transcripts, which includes an instruction that the jury is the

ultimate factfinder, should alleviate any prejudice arising from the introduction of the

transcripts.” United States v. Chalarca, 95 F.3d 239, 246 (2d Cir. 1996) (emphasis added); see

also United States v. Bryant, 480 F.2d 785, 791 (2d Cir. 1973).

       Second, Petitioners have not identified any material errors in the transcripts prepared by

Ms. Bogle that, taken individually or collectively, establish a reasonable probability of a different

result if they had been corrected. Tang Yuk and Parrilla provide no examples of errors in the

transcripts. Thomas identifies four portions of Ms. Bogle’s transcripts that contained alleged

errors. Thomas Petition at 6f–6h. In the first, the pivotal statement was that Jackson was “up in

New York,” which is reflected in both parties’ accounts of the call and does not turn on any

expert’s translation of Patois. Id. at 6f–6g. Thomas emphasizes that his transcription includes a

statement that the call “cut off.” Thomas Petition at 6g. But the jury received the original

recording of the call and so was able to determine for itself what Thomas did and did not hear.

The other three ostensible errors involve only superficial differences in wording and were, in any

event, not portions of conversations emphasized in the Government’s case or that could be used

to exculpate Thomas or his codefendants. Id. at 6f–6h. Petitioners’ failure to identify, even now,

meaningful errors in Ms. Bogle’s transcripts defeats any showing of prejudice, even if counsel’s

performance was deficient. See Lopez v. United States, 792 F. App’x 32, 38 (2d Cir. 2019).

       Third, the call recordings and the transcripts introduced to aid jurors’ understanding of

the recordings were only a piece of the Government’s case against Petitioners. Even absent the

recordings, there was overwhelming evidence of Petitioners’ guilt. “As a result, even serious

errors by counsel do not warrant granting habeas relief where the conviction is supported by

overwhelming evidence of guilt.” Garner v. Lee, 908 F.3d 845, 862 (2d Cir. 2018) (cleaned up).



                                                 20
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 21 of 51




    4. The reasonableness of counsel’s conduct

       In addition to an absence of prejudice, Petitioners fail to show that their counsel acted

outside the bounds of reasonable trial strategy in challenging the Government’s transcripts and

Ms. Bogle’s qualification as an expert.

       First, counsel for all three Petitioners vigorously contested the introduction of the

Government’s transcripts, the audibility of the recordings, and Ms. Bogle’s qualifications as an

expert. As explained, defense counsel cross-examined Ms. Bogle about her formal education,

her transcription experience, her familiarity with the Caribbean dialects spoken by Petitioners,

her ability to hear the call recordings, and her method s in transcribing what she heard. In short,

defense counsel repeatedly raised precisely the issues that Petitioners now argue. Compare, e.g.,

Tang Yuk Br. 29–33, and Thomas Petition at 7a–7f, with Tr. 557–600. That counsel did not

convince the Court, or the jury, of these arguments does not render counsel’s performance

constitutionally deficient.4

       Second, the new materials pertaining to Ms. Bogle submitted by Petitioners do not alter

the Court’s conclusion that counsel acted reasonably before and during trial. Petitioners attached

a statement by a forensic linguist that questions Ms. Bogle’s transcription methods, Thomas

Petition at 59–62; Parrilla Reply Br., Ex. A; an investigative report that concluded some portions

of Ms. Bogle’s work history “seem[ed] odd,” Tang Yuk Br., Ex. D; Thomas Petition at 65–67;

and an email that states Ms. Bogle had never provided interpreting services to federal courts in




4 To the extent Petitioners challenge directly the Court’s qualification of Ms. Bogle as an expert,
that challenge is either an impermissible attempt to “relitigate questions which were raised and
considered on direct appeal,” United States v. Sanin, 252 F.3d 79, 83 (2d Cir. 2001) (quoting
Cabrera v. United States, 972 F.2d 23, 25 (2d Cir.1992)), or procedurally defaulted, United
States v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011).

                                                 21
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 22 of 51




the Southern District of Florida, Thomas Petition at 7f, 58; see also Tang Yuk Br. at 40 (citing

this same email).

       Contrary to Petitioners assertions, however, none of these documents, accepted as

accurate, rise to the level of demonstrating that Ms. Bogle defrauded the Court or anything close

to it. Contra Tang Yuk Br. at 41 (claiming that Ms. Bogle “fool[ed] this court”). First, the

linguist expert, apparently on the basis of a summary of Ms. Bogle’s testimony prepared by

Petitioners, questions Ms. Bogle’s training and characterizes her transcription method as

“simplistic, inaccurate, and unreliable.” Parrilla Reply Br., Ex. A at 1–2. This is a witness that

defense counsel could have sought to qualify as an expert to rebut Ms. Bogle’s testimony, but his

generalized conclusions about Ms. Bogle’s methods fall well short of alleging fraud. Second, the

private investigator’s report examined Ms. Bogle’s curriculum vitae and financial records from a

2018 bankruptcy as well as a public social media profile. Tang Yuk Br., Ex D at 2. The report

observes that her income largely came from unidentified part-time work, that her CV listed

experience as a substitute school teacher and in real estate, and that no record identified a

translation company. Id. The Court finds that no part of the report contradicts Ms. Bogle’s

testimony and that its sparse findings do not substantiate Petitioners’ fraud allegations. Third,

the email states the belief that “the Court Interpreter Service for the Southern District of Florida

has never worked with Ms. Bogle in any capacity.” Thomas Petition at 58. But that statement

does not contradict Ms. Bogle’s testimony to the Court that she had testified as an expert in a

federal case in West Palm Beach five years prior. Tr. 10–11; see 28 U.S.C. § 1827 (describing a

court interpreter office’s distinct role interpreting witnesses’ testimony in judicial proceedings).

       More importantly, Petitioners do not demonstrate that counsel was deficient in failing to

obtain this evidence in advance of Ms. Bogle’s Daubert hearing. How to cross-examine an



                                                 22
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 23 of 51




expert witness and whether to obtain one’s own expert are “paradigmatic” strategic choices

traditionally reserved to trial counsel. Hinton v. Alabama, 571 U.S. 263, 274–75 (2014) (per

curiam) (cautioning that courts on collateral review should not “launch . . . into examination of

the relative qualifications of experts hired and experts that might have been hired”). Tang Yuk

argues that counsel should have “requested a continuance or permission to retain their own

expert.” Tang Yuk Br. at 41. Defense counsel did object to the timeliness of the Government’s

expert-witness notice and did receive permission to retain an expert of their own. Dkt. No. 181

at 10–11; Tr. 60. The Court overruled that timeliness objection and Petitioners do not now

challenge the Court’s ruling. It was therefore reasonable for defense counsel to use “cross-

examination . . . to expose defects in [the] expert’s presentation” rather than obtain an opposing

expert witness. Harrington, 562 U.S. at 111.

       Third, Parrilla’s claim that counsel should have appealed the issue of the transcripts to the

Second Circuit similarly fails. As explained, the Court correctly ruled that the transcripts could

be used as an aid in listening to the recordings and that an expert may be presented to vouch for

the transcripts’ accuracy. Counsel’s decision not to appeal was therefore reasonable. See Lopez,

792 F. App’x at 38. Even if the appeal was colorable, “[a]ppellate counsel does not have a duty

to raise all colorable claims on appeal; rather, counsel should use reasonable discretion to

determine which claims constitute a defendant’s best arguments for obtaining a reversal of a

conviction.” Forte v. LaClair, 354 F. App’x 567, 569 (2d Cir. 2009).5




5 Prejudice is also absent here because even though Parrilla did not raise Ms. Bogle’s
qualifications to the Second Circuit, Thomas did, and the Second Circuit did not accept his
arguments. See Thomas Br., United States v. Tang Yuk, 2015 WL 9809944 (2d Cir. 2015), 12–
14.

                                                23
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 24 of 51




       Fourth, Tang Yuk’s counsel acted reasonably in not objecting to the Court’s instructions

that, read together, instructed jurors to use their “common sense” and “experience” but not to use

their “own knowledge of Caribbean language.” Tr. 120, 714, 2055; Tang Yuk Br. 34–35. These

instructions, taken in context, were neither contradictory nor likely to confuse jurors as required

for counsel to raise a successful objection. Hudson v. New York City, 271 F.3d 62, 67 (2d Cir.

2001). And even if such an objection had been colorable, counsel’s decision not to make it was

not deficient. See Plitman, 194 F.3d at 63.

   C. Parrilla’s remaining Strickland claims

       Parrilla raises three remaining claims of ineffective assistance of counsel. Parrilla did not

further advance these claims in his reply. The Court concludes that none have merit.

   1. Admission of Parrilla’s threatening statements

       Parrillas argues first that his counsel should have objected to the admission of threatening

statements that Parrilla made, either because they were inadmissible hearsay or because the

probative value of the statements was substantially outweighed by their unfair prejudicial effect.

Parrilla Petition at 8; see Fed. R. Evid. 403, 802.

       The Government filed a motion in limine to admit testimony by Jackson that, while in

prison, Jackson received several statements through third parties that Jackson understood to

come from Parrilla and to be threatening in nature. Dkt. No. 128 at 23–26. The Government

claimed the testimony was “probative of [Parrilla’s] consciousness of guilt.” Id. at 24. Parrilla’s

counsel opposed admission, arguing the statements were not threatening and were “substantially

more prejudicial than probative.” Dkt. No. 139 at 6. The Court granted the Government’s

motion, Dkt. No. 160 at 17–18, Jackson recounted the statements in his trial testimony, Tr. 863–

64, and defense counsel cross-examined Jackson on the statements, Tr. 956–62.



                                                  24
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 25 of 51




       Parrilla’s counsel therefore acted reasonably and Parrilla was not prejudiced by his

counsel’s conduct. Counsel objected as Parrilla argues he should have, and the Court properly

denied that objection, observing that such evidence is regularly admitted. Dkt. No. 160 at 17–18

(citing, for example, United States v. Perez, 387 F.3d 201, 208–10 (2d Cir. 2004)). Moreover,

the exclusion of this piece of Jackson’s testimony, though cited in the Government’s closing

statement, Tr. 1980, would not have created a reasonable probability of a different result

necessary to establish prejudice given other overwhelming evidence of Parrilla’s guilt.

   2. Parrilla’s counsel’s opening statement

       Second, Parrilla argues that his counsel made remarks during his opening statement that

had little probative value and prejudiced Parrilla. Parrilla Petition at 9. Specifically, Parrilla’s

counsel stated in his opening that when the Government executed a search warrant of Parrilla’s

shop, they brought “15 to 20 officers.” Tr. 135–36. Parrilla argues that statement made him

appear “dangerous” to the jury. Parrilla Petition at 9.

       It is well-established that “the decision whether to make an opening statement and when

to make it is ordinarily a matter of trial tactics and strategy which will not constitute the

incompetence basis for a claim of ineffective assistance of counsel.” Nersesian, 824 F.2d at

1321. Consequently, “the contents of that opening statement—within certain limits—may also

be decided by trial counsel.” Yannai v. United States, 346 F. Supp. 3d 336, 343 (E.D.N.Y.

2018). Here, Parrilla’s counsel used the fact that 20 officers executed the search warrant to

emphasize the fact that none of those officers found any cocaine at Parrilla’s shop, demonstrating

his innocence. Tr. 136 (“They went in, and for several hours they searched. They turned it over.

They looked into every container. . . . And guess what they found? Nothing.”). The Court




                                                  25
            Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 26 of 51




concludes this tactic was a reasonable exercise of trial counsel’s discretion and did not prejudice

Parrilla.

    3. Testimony of Detective Foster

        Third, Parrilla argues his counsel erred in calling a witness that, on the Government’s

cross-examination, made statements prejudicial to Parrilla. Parrilla Petition at 9. Present at the

search of Parrilla’s shop was a K-9 directed by Detective Julie Foster. Tr. 136. Parrilla’s

counsel called Foster as a witness, and she testified on direct examination that a search of the

materials in Parrilla’s garage did not identify any narcotics residue, which arguably contradicted

Jackson’s testimony that those materials had previously contained cocaine. Tr. 1690. Parrilla

faults his counsel for calling Foster as a witness because she also testified that the K-9 alerted to

a narcotics odor emanating from a vehicle near Parrilla’s garage. Parrilla Petition at 9; Tr. 1691–

92. Additionally, the Government on cross-examination elicited statements that the K-9 alerted

to narcotics odors elsewhere in Parrilla’s garage, but not near the materials that were the subject

of Jackson’s testimony. Tr. 1698–99.

        The Court concludes that Parrilla’s counsel acted reasonably and that his conduct did not

prejudice Parrilla. Parrilla’s counsel made the reasonable decision that the value of Foster’s

exculpatory statements justified the risk that Foster would also make statements that inculpated

Parrilla. Trial counsel has wide strategic latitude to call witnesses and to question them. See

Eisen, 974 F.2d at 265. The absence of drug residue in Parrilla’s garage was a central fact that

Parrilla’s counsel emphasized both in opening and closing. Tr. 135–36, 1899–901. Notably,

Parrilla does not suggest an alternative way that counsel could have brought this important fact

to the jury’s attention. Counsel’s strategic decision was therefore reasonable and Parrilla fails to

demonstrate prejudice resulting from it.



                                                 26
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 27 of 51




   D. Tang Yuk’s remaining Strickland claims

       Tang Yuk raises six additional Strickland claims. The Court again concludes that none

are meritorious.

   1. Multiple-Conspiracies Instruction

       Tang Yuk first argues that his counsel should have objected to a limiting instruction the

Court gave. Tang Yuk Br. at 8–13. Specifically, Petitioners’ defense at trial included the theory

that Jackson had obtained cocaine from other individuals not charged in the indictment, namely

Duane Stapleton and Fred Fulton, rather than from Petitioners. Id. at 9–11; e.g., Tr. 1898

(Parrilla summation); Tr. 1925, 1933 (Thomas summation); Tr. 1938–40 (Tang Yuk summation).

Parrilla’s counsel persuaded the Court that this was a permissible defense strategy, and the Court

overruled the Government’s objections to questions about Stapleton’s involvement with Jackson.

Tr. 376–91. Parrilla’s counsel did not object to the Court giving a limiting instruction, as

requested by the Government, to disregard any hearsay elicited in such questioning. Tr. 392–94.

       At Petitioners’ request, and over the Government’s objection, the Court gave a multiple-

conspiracies instruction. Tr. 1813. The Court denied an additional alternative-conspiracies

instruction because it concluded that the multiple-conspiracies instruction sufficiently addressed

the issue. Tr. 1813–14. The Court instructed as follows:

       In this case, the defendants contend that the government’s proof fails to show the
       existence of only one overall conspiracy. Rather, they claim that there were
       actually several separate and independent conspiracies with various groups of
       members.

       Whether there existed a single unlawful agreement or many such agreements or,
       indeed, no agreement at all, is a question of fact for you, the jury, to determine in
       accordance with the instructions I am about to give you.

       [. . .]

       On the other hand, if you find that the conspiracy charged in the indictment did
       not exist, you cannot find any defendant guilty of the single conspiracy charged in

                                                 27
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 28 of 51




       the indictment. This is so even if you find that some conspiracy other than the one
       charged in the indictment existed, even though the purposes of both conspiracies
       may have been the same and even though there may have been some overlap in
       membership.

       Similarly, if you find that a particular defendant was a member of another
       conspiracy, and not the one charged in the indictment, then you must acquit the
       defendant of the conspiracy charge.

Id. 2036–38.

       Tang Yuk faults his counsel for (1) stating that he had no objection to the Court’s hearsay

limiting instruction, and (2) not submitting an “alternate suspect” instruction. Tang Yuk Br. at

12. Neither criticism is meritorious. First, whether to raise an objection is presumed to be a

strategic decision reserved to trial counsel. Ambers, 2019 WL 3767036, at *7. More

importantly, Tang Yuk’s counsel did exactly what Tang Yuk now argues he should have done.

He persuaded the Court to permit him to ask about Jackson’s association with Fulton and

Stapleton in service of Parrilla’s defense that Jackson did not obtain cocaine in connection with

Tang Yuk. The Court’s hearsay limiting instruction was a function of Federal Rule of Evidence

802 and it was reasonable for Tang Yuk’s counsel not to object to it. Second, as explained,

defense counsel did submit an alternate-conspiracy instruction, which the Court denied in favor

of the multiple-conspiracy instruction that defense counsel also proposed. Tr. 1813–14. Tang

Yuk identifies no error in the instruction the Court gave. Nor does the Court find that Tang Yuk

suffered any prejudice.

   2. Missing-Witness Instruction

       Tang Yuk next argues that his counsel should have requested a missing-witness

instruction and objected to the Court’s uncalled-witness instruction. Tang Yuk Br. at 13–18.

Defense counsel referred to Velazquez in aid of their defense throughout trial. E.g., Tr. 153

(Thomas opening statement); Tr. 423, 63–67 (cross-examination of Giraldo). In his closing,


                                                28
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 29 of 51




Tang Yuk’s counsel emphasized the important role Velazquez played in Jackson’s drug

trafficking and he told the jury to “think about Lizette Velazquez.” Tr. 1938–41.

       Velazquez did not testify at trial. The Court gave the jury the following uncalled-witness

instruction:

       There are several people whose names you’ve heard during the course of the trial
       who did not appear here to testify. I instruct you that each party had equal
       opportunity or lack of opportunity to call any of these witnesses. Therefore, you
       should not draw any inferences or reach any conclusions as to what they would
       have testified to had they been called. Their absence should not affect your
       judgment in any way. You should, however, remember my instructions that the
       law does not impose on a defendant in a criminal case the burden or duty of
       calling any witnesses or producing any evidence.

Tr. 2057.

       “It is well settled that when a party has it peculiarly within its power to produce witnesses

and fails to do so, the jury may infer that the testimony, if produced, would be unfavorable to

that party.” United States v. Adeniji, 31 F.3d 58, 65 (2d Cir. 1994) (quoting United States v.

Myerson, 18 F.3d 153, 158 (2d Cir.1994)). But “[w]here the witness is equally available to both

parties, an instruction on this inference is inappropriate.” Id. Here, considering all “the facts and

circumstances of this case,” the Court concludes that Velazquez was available to call as a witness

and a missing-witness instruction would have been inappropriate. United States v. Torres, 845

F.2d 1165, 1170 (2d Cir. 1988). Counsel’s decision not to request a missing-witness obstruction

was therefore reasonable.

       Tang Yuk argues that Velazquez was unavailable to him because her “interests were not

in line with being available to the Petitioners.” Tang Yuk Reply Br. at 8; see also Tang Yuk Br.

at 18 (“As a government cooperator she would most naturally refuse to talk to the defendant’s

counsel.”). But criminal defendants have the power, via a subpoena, “to command the witness to

attend and testify at the time and place the subpoena specifies.” Fed. R. Crim. P. 17(a). Had


                                                 29
          Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 30 of 51




Tang Yuk’s counsel sought to call Velazquez as a witness and issued a subpoena to do so, she

would have been required to attend and testify truthfully under penalty of contempt, absent some

adequate excuse. Fed. R. Crim. P. 17(g). This mechanism was available to Tang Yuk even if, as

he claims, Velazquez was cooperating with the Government. Tang Yuk Br. at 14.

        Even if Tang Yuk demonstrated the reasonableness prong, however, he would for several

reasons still fail to establish prejudice. First, Tang Yuk does not state with particularity what he

would expect Velazquez to testify that would, as required, create a reasonable probability of a

different result. He, at most, provides several open-ended questions that, he alleges, “could only

be answered by her.” Tang Yuk Br. at 17. The claim that Velazquez would have necessarily

provided answers that exculpated Tang Yuk is too speculative to establish prejudice. Cf. United

States v. Best, 219 F.3d 192, 202 (2d Cir. 2000). Second, Tang Yuk’s claim rests on the

allegation that Velazquez was heavily involved in Jackson’s narcotics conspiracy. Yet as the

Government observes, if that allegation is true, Velazquez would have likely invoked the Fifth

Amendment in refusing to testify, which again would have prevented Tang Yuk from eliciting

any exculpatory testimony. See United States v. Matthews, 20 F.3d 538, 545 (2d Cir. 1994) (“A

declarant who invokes his Fifth Amendment privilege against self-incrimination and refuses to

testify at trial is unavailable . . . .”).

    3. The Government’s statements in support of Jackson’s credibility as a witness

        Tang Yuk next claims that his counsel should have objected to two different remarks

made by the Government to bolster the credibility of Jackson as a witness. First, the prosecutor

in his summation framed for the jury, “The question is whether [Jackson] told you the truth about

this conspiracy.” Tr. 1851. The prosecutor stated that Jackson could be believed because,

among other reasons, his agreement with the Government was an “incentive to tell the truth” and



                                                 30
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 31 of 51




because other evidence verified his account. Tr. 1851–52. Near the end of his rebuttal

summation, the prosecutor reiterated that other evidence supported Jackson’s testimony, and

stated, “Just like I said, he’s not trying to bend the truth . . . .” Tr. 1978. Parrilla’s counsel

immediately objected to the remark, and the Court overruled the objection. Tr. 1978. Tang Yuk

argues that his counsel should have appealed this objection. Tang Yuk Br. at 20.

        The Court concludes that Tang Yuk’s counsel acted reasonably. Tang Yuk’s counsel did

appeal the issue of allegedly improper remarks made by the Government in summation, but he

made a strategic decision to focus on other remarks than those Tang Yuk highlights in his

briefing. Tang Yuk, 888 F.3d at 87–88. That decision was a reasonable exercise of counsel’s

discretion. Forte, 354 F. App’x at 569. There was good reason for counsel not to appeal the

Government’s statements regarding Jackson’s credibility because they were proper responses to

defense counsel’s efforts to impeach Jackson. See United States v. Carr, 424 F.3d 213, 227 (2d

Cir. 2005). Moreover, the Government’s isolated use of the pronoun “I” was a minor

“improvisation” unlikely to be found erroneous on appeal, United States v. Farhane, 634 F.3d

127, 167 (2d Cir. 2011), and even less likely to be “so severe and significant as to have

substantially prejudiced him, such that the resulting conviction was a denial of due process,”

United States v. Williams, 690 F.3d 70, 75 (2d Cir. 2012); cf. Nersesian, 824 F.2d at 1328 (“[I]t

is a poor practice . . . for prosecutors to frequently use rhetorical statements punctuated with

excessive use of the personal pronoun ‘I’.” (emphasis added)). Consequently, Tang Yuk suffered

no prejudice, and his counsel was not deficient in choosing not to appeal the issue.

        Second, Tang Yuk points to statements made by a Government witness, Agent Giraldo,

on cross-examination. Several of those answers responded to defense questions about how the

Government determined that Jackson was telling the truth. Giraldo responded, at various points,



                                                   31
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 32 of 51




that “[Jackson] corroborated himself in a hundred other ways that he was telling the truth,” Tr.

441, and, “We would need to corroborate every statement they make just to make sure that we

are dealing with somebody that is being truthful,” Tr. 501. Tang Yuk also identifies several

answers that Giraldo gave that arguably exceeded the scope of the question asked. Tang Yuk Br.

21–22. Defense counsel objected, calling Giraldo’s answers “gratuitous,” not “responsive,” and

“evasive.” Tr. 519–21.

       The Court again finds Tang Yuk’s counsel was not deficient. Counsel objected to the

very testimony that Tang Yuk highlights in his brief. To be sure, counsel did not raise the

particular objection that Giraldo impermissibly “vouched” for Jackson’s credibility. Tang Yuk

Br. at 23. But counsel’s decision to object to some aspects of testimony but not others is a

permissible strategic choice. Any objection to Giraldo vouching for Jackson would have been

unsuccessful, as his statements about why the Government believed Jackson’s statements were

“permissible reference[s] to the evidence in the case,” United States v. Perez, 144 F.3d 204, 210

(2d Cir. 1998), and not, as Tang Yuk suggests, impermissible speculation about a witness’s

credibility, United States v. Scop, 846 F.2d 135, 142 (2d Cir. 1998). Counsel’s conduct was

therefore reasonable. And even if counsel had raised further objections and those objections had

succeeded, the Court finds no reasonable probability that the result would have differed.

   4. Government’s Discovery Production

       Tang Yuk next identifies error in the Government’s discovery production; specifically,

the content of Jackson’s cell phone. Tang Yuk Br. at 24–27. The Government produced

thousands of photos and text messages on Jackson’s phone three months in advance of trial. See

Tang Yuk, 885 F.3d at 86. During a break in Jackson’s cross-examination, Thomas’s counsel

discovered photos of a suitcase containing cocaine and a firearm. Id. at 86. The photos’



                                                32
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 33 of 51




metadata suggested they were taken on August 20, 2012, before Jackson obtained cocaine from

any Petitioner. Id. The Government stipulated to the dates of the photos. Tr. 1203–05.

Thomas’s counsel cross-examined Jackson on the photos, and Jackson denied ever seeing the

photos and had no explanation why they were on his phone. Tr. 1228–35.

       Tang Yuk argues that his counsel should have identified the photos earlier and conducted

an investigation to “show with some certainty that Jackson had taken those photos.” Tang Yuk

Br. 26–27. The Court concludes that this argument does not establish deficient performance or

prejudice. Most notably, Tang Yuk does not identify what additional evidence his counsel could

have discovered with additional investigation. In fact, the Government investigator that

reviewed the photos determined that only one of the photos could have been taken by Jackson’s

phone’s camera and that the others were “potentially received or sent as photographs on the

phone.” Tr. 1521. Tang Yuk has not demonstrated that additional investigation would have

changed that conclusion. Additionally, counsel acted reasonably in allocating their pretrial

preparation toward other investigative efforts rather than reviewing thousands of photos and text

messages that had an uncertain likelihood of yielding exculpatory evidence. 6 Last, Tang Yuk

was not prejudiced by counsel’s lack of prior investigation. Counsel effectively cross-examined

Jackson, who admitted to having no explanation as to why he had multiple photos of cocaine and

a firearm on his phone more than a week before he obtained cocaine from Thomas. The Court

finds no reasonable probability that additional investigation would have altered the effect of this

cross-examination or the ultimate outcome.

    5. Admission of Alleged Post-Conspiracy Conduct



6Notably, these materials were not searchable or indexed, necessitating a time-intensive image-
by-image review by defense counsel. Tang Yuk, 885 F.3d at 86–87.

                                                33
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 34 of 51




       Tang Yuk argues that the Court should not have admitted statements made by Tang Yuk

to any co-conspirator after Jackson began cooperating with the Government on September 22,

2012, and that his counsel was therefore ineffective for failing to appeal the statements’

admission. Tang Yuk Br. at 27–29.

       The Court finds this claim lacking for several reasons. First, counsel made strategic

choices about what to appeal and his decision not to appeal an evidentiary objection, which is

reviewed only for abuse of discretion, was reasonable. Second, Tang Yuk is incorrect that the

conspiracy ended on September 22, 2012. The Government charged that the conspiracy

continued until May 2013. Tr. 2021. Evidence introduced by the Government demonstrated that

Petitioners intended their possession and distribution efforts to continue even after September

2012. E.g., Tr. 1856. (“We got a new captain on the team now. . . . We got to change up the

crew.”).7 Even accepting Tang Yuk’s assertion that no overt acts of the conspiracy occurred

after September 2012 is insufficient to show the conspiracy ended. See United States v.

Anderson, 747 F.3d 51, 60 n.7 (2d Cir. 2014). The Court concludes that Tang Yuk’s counsel

acted reasonably. And even if counsel had appealed an objection, there is no reasonable

probability that the evidence would have been excluded or that exclusion would have a

reasonable probability of producing a different result.

    6. Failure to investigate juror bias

       Last, Tang Yuk contends that counsel should have asked the Court to investigate the

possible bias of a juror. Tang Yuk Br. at 35–39; Tang Yuk Reply Br. at 17–18.




7That the conspiracy continued at the time of the recorded statements distinguishes Tang Yuk’s
case from that in Krulewitch v. United States, 336 U.S. 440 (1949).

                                                34
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 35 of 51




       The morning of the last day of trial, the Court notified counsel that one juror had arrived

late and had left two voicemails with the Court, one stating that he was “running late” and

another that he was “doing some soul-searching.” Tr. 1996. The Court further notified counsel

that this juror was the same juror that had attempted to ask the Court several questions earlier in

the trial. Tr. 1996–97; see Tr. 534 (juror approached the deputy to ask “what the meaning of

hearsay is”); Tr. 1343 (juror asked the Court, “Can I ask you a question?” to which the Court

responded “No . . . .”). When he arrived, the juror told the Court deputy, “I’m sorry I’m late. It

just -- it hit my conscience, the magnitude of it.” Tr. 1997. Upon hearing this information, the

Government moved to replace the juror with an alternate, Tr. 1997–98, and requested the Court

inquire further into the juror, Tr. 2003. Counsel for all three Petitioners opposed that motion.

Tr. 1998–2001, 2003–08, 2010. With all parties’ approval, the Court called for the juror and

asked that he reaffirm his “oath to render a verdict based only on the evidence or lack of

evidence” setting aside his “own views of the law.” Tr. 2013. The juror “answered affirmatively

without hesitation” and was returned to the jury room. Tr. 2013.

       Tang Yuk’s insistence that his counsel should have requested additional investigation

under these circumstances is without merit. “A criminal defendant is guaranteed a trial ‘by an

impartial jury.’” United States v. Torres, 128 F.3d 38, 42 (2d Cir. 1997) (quoting U.S. Const.

amend. VI). That guarantee is violated if a juror “had such fixed opinions that they could not

judge impartially the guilt of the defendant.” Patton v. Yount, 467 U.S. 1025, 1035 (1984).

Tang Yuk does not offer direct proof of actual bias but instead suggests that bias can be

presumed from the juror’s statements. Yet bias may be presumed in this way “only in ‘those

extreme situations where the relationship between a . . . juror and some aspect of the litigation is

such that it is highly unlikely that the average person could remain impartial in his



                                                 35
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 36 of 51




deliberations.’” Torrez v. Sabourin, No. 00 CIV. 3286 (AGS), 2001 WL 401444, at *7 (S.D.N.Y.

Apr. 19, 2001) (quoting Person v. Miller, 854 F.2d 656, 664 (4th Cir. 1988)).

       The statements cited by Tang Yuk do not rise to that level. Rather than suggest that the

juror was biased, the statements demonstrate that the juror was taking his oath seriously. Nor do

the juror’s statements support an inference that he was “affected by extraneous evidence.” Tang

Yuk Br. at 38. And when questioned by the Court, the juror credibly affirmed that he could

assess the case impartially. The Court concludes that Tang Yuk’s counsel acted reasonably in

deciding not to request additional inquiry into the juror.

       Additionally, Tang Yuk does not make a showing of prejudice. Generally, “undetailed

and unsubstantiated assertions” that further investigation of some kind should have been done

“have consistently been held insufficient to satisfy either Strickland prong.” Paige v. Lee, 99 F.

Supp. 3d 340, 349 (E.D.N.Y. 2015) (quoting Powers v. Lord, 462 F.Supp.2d 371, 381

(W.D.N.Y. 2006)). Tang Yuk suggests no “avenues” that, if explored, “might have altered the

outcome” of the Court’s determination of impartiality. United States v. Vargas, 871 F. Supp.

623, 624 (S.D.N.Y.1994). The Court therefore concludes that there was no reasonable

probability of a different result had Tang Yuk’s counsel requested an investigation.

   E. Thomas’s remaining Strickland claims

       Thomas makes three remaining claims of ineffective assistance of counsel, the first of

which he raised in his initial § 2255 motion and two of which he raised only in his second reply

brief after he had obtained additional documents with the Government’s assistance. The Court

addresses each claim in turn and concludes that none are an adequate basis for relief.

   1. Thomas’s claim that his counsel did not adequately investigate his third-party culpability

       defense



                                                 36
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 37 of 51




       Thomas’s primary claim is that his counsel “failed to fully investigate and properly

execute a third-party culpability defense at trial.” Thomas Petition at 5–5a. In support, Thomas

identifies approximately twelve items of potential evidence either that his counsel should have

discovered during his investigation and admitted at trial or that his counsel should have objected

to. Id. at 5–5t. Had the evidence been admitted, Thomas argues, the jury would have likely

“acquitted Thomas of the charged conspiracy.” Id. at 5w.

       The Court first reiterates that decisions about trial strategy, the defenses to be raised, and

the evidence to be introduced, are reserved to trial counsel and , except in exceptional

circumstances, are not proper grounds for an ineffective-assistance claim. See Eisen, 974 F.2d at

265. Counsel has a “duty to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary.” Strickland, 466 U.S. at 691. Yet that duty

does not “compel defense counsel to investigate comprehensively every lead or possible defense

or ‘to scour the globe on the off-chance something will turn up.’” Greiner v. Wells, 417 F.3d

305, 321 (2d Cir. 2005) (citation omitted) (quoting Rompilla v. Beard, 545 U.S. 374, 383

(2005)). Rather, “a particular decision not to investigate must be directly assessed for

reasonableness in all the circumstances, applying a heavy measure of deference to counsel’s

judgments.” Strickland, 466 U.S. at 690–91.

       In determining whether a defendant was prejudiced by counsel’s “failure to investigate

and introduce certain evidence,” the Court “must consider ‘all the relevant evidence that the jury

would have had before it’ had the evidence been introduced, including unfavorable evidence.”

Barnes v. Burge, 372 F. App’x 196, 199 (2d Cir. 2010) (quoting Wong v. Belmontes, 558 U.S.

15, 20 (2009) (per curiam)). And even if counsel erred in some aspects of his investigation, “it is




                                                 37
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 38 of 51




difficult to establish ineffective assistance when counsel’s overall performance indicates active

and capable advocacy.” Harrington, 562 U.S. at 111.

   a. Forensic testing of the shipping container

       Thomas argues that his counsel should have arranged for forensic testing of the shipping

container that Jackson testified he and Thomas stored cocaine in to determine if it contained drug

residue. Thomas Petition at 5–5a, 5k. But Jackson testified that the cocaine was placed in a

wooden crate and remained “wrapped in a plastic covering,” Tr. 698, which belies Thomas’s

assertion that the cocaine “inevitably[] left traces of drug residue inside the container,” Thomas

Petition at 5k. Moreover, Thomas and his counsel examined the container in June 2013, nine

months after Jackson testified that cocaine had been in the container. Thomas Petition at 5; Tr.

691. It was therefore reasonable for Thomas’s counsel to conclude that forensic testing would

have had little value at trial. Instead, Thomas’s counsel cross-examined the Government’s

witness on the lack of corroborating evidence that cocaine was ever in the container. See Tr.

329–32, 347–48; Harrington, 562 U.S. at 111 (“In many instances cross-examination will be

sufficient to expose defects in an expert’s presentation.”). That decision was not constitutionally

deficient and did not prejudice the result.

   b. Video surveillance

       Thomas argues that counsel should have acquired video surveillance aimed at that same

shipping container to demonstrate that Thomas and Jackson never entered the container to pack

cocaine on August 31, 2012. Thomas Petition at 5l. Thomas explained in June 2013 that the

security camera “server had the capacity to record from six to ten months of video footage” but

that the server had been “changed-out . . . about seven months ago.” Id. at 5a. Thomas argues




                                                38
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 39 of 51




that his counsel should have located the man that uninstalled the box, “interviewed him, and

retrieved the Security Box for forensic analysis.” Id. at 5m.

       The Court finds that counsel’s decision to focus his investigative efforts on other pieces

of the defense was a reasonable strategic choice. Thomas only speculates that security camera

equipment repossessed seven months prior would still contain footage from nine months earlier.

Counsel did not have a duty to investigate such a speculative lead. Instead, counsel again

emphasized to the jury that it was the Government’s burden of proof and that they had provided

no “video surveillance.” Tr. 1921. That strategy was a reasonable one.

    c. Employee witnesses

       Referring again to the shipping container, Thomas contends that his counsel should have

called as witnesses two employees of his, both of whom would have testified that they “did not

see CW Jackson at Paradise Waste at any time on August 31, 2012,” corroborating Thomas’s

defense. Thomas Petition at 5l; see also id. at 5h (telling counsel about these two employees).

Thomas attached to his reply notarized letters from these two employees, both of which state that

they would have testified that they assisted Thomas in packing the wooden crate in question but

did not pack any narcotics. Thomas Reply Br., Attachs. 1, 2.

       Counsel’s decision not to call these witnesses was reasonable. Counsel privately

interviewed both employees identified by Thomas prior to trial “for approximately 45 minutes”

each. Thomas Petition at 5e–5f.8 The Court finds that counsel, after conducting that

investigation, was not obligated to interview those employees further. See Rompilla, 545 U.S. at



8Thomas notes that counsel did not interview other employees at Paradise Waste. Thomas
Petition at 5e. But the other employees Thomas identifies had only “information related to the
origin and use of wood crates at Paradise Waste,” not any personal knowledge of the shipping
container or wooden crate at issue in the case. Id.

                                                39
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 40 of 51




383. And the decision whether to call those witnesses at trial was an informed tactical choice

made by counsel. Bezmalinovic v. United States, No. 04 CIV 7569MGC, 2005 WL 1803723, at

*6 (S.D.N.Y. July 29, 2005).

    d. The wooden crate

       Thomas claims that counsel additionally should have collected evidence regarding the

wooden crate that Jackson testified had a false bottom to store cocaine. Thomas Petition at 5m–

5n; Tr. 753. Specifically, he argues that counsel should have subpoenaed the crate, which

Thomas believed to be in “Jackson’s warehouse,” and should have called as witnesses

individuals that could have testified to the creation of the wooden crates and that no crate was

built with a false bottom. Id. at 5g, 5m.

       Neither action was required of counsel to provide reasonable representation. As to the

subpoena, Jackson testified was that he “unscrewed the bottom of the wooden floor” and later

placed “brake pads” in the crate, which he then delivered alongside other crates to “the

Caterpillar dealer.” Tr. 753, 756. Thomas’s claim therefore rests on the assumptions that

Jackson (a) reclaimed the crate from the dealer, (b) reconstructed the crate’s false bottom, and (c)

retained the crate in his warehouse for nearly nine months. Counsel acted reasonably in not

subpoenaing the crate for trial.9

       Nor did counsel err in failing to call witnesses about the construction of wooden crates

used in Thomas’s business. Thomas attached to his reply a notarized letter of an individual that

built crates for Thomas, which states that the man never built a crate with a false bottom.

Thomas Reply Br., Attach. 3. Counsel’s decision not to call this witness or a similar one was not



9Thomas also suggests that “the United States, through its agents, destroyed the wooden crate.”
Thomas Petition at 5n. He presents no evidence to conclude that this is true.

                                                40
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 41 of 51




unreasonable. See Pavel v. Hollins, 261 F.3d 210, 220 (2d Cir. 2001) (“The Constitution does

not oblige counsel to present each and every witness that is suggested to him.”). Thomas

additionally states that counsel should have called Thomas to testify to “lay the proper

foundation” for these crate-related witnesses. Thomas Petition at 5m. Counsel undeniably acted

reasonably in determining that the defendant should not be subject to cross-examination to

provide testimony with only speculative probative value. 10 Instead, defense counsel strategically

emphasized that the Government offered no evidence of the wooden crate. E.g., Tr. 1892–93.

     e. Witness “Jr.”

        Thomas argues that counsel should have also called as a witness a man referred to as

“Jr.” in Thomas’s motion. Thomas Petition at 5n. According to Thomas, Jr. was incarcerated in

St. Croix, id. at 5d, and would have testified that Jackson paid $5,000 to Thomas to satisfy an

outstanding loan rather than for cocaine, id. at 5n, and that Jr., not Thomas, “made the cocaine

deal” with Jackson, id. at 5q. Here, again, the Court concludes that counsel’s decision not to

pursue an incarcerated witness who, as Thomas shows, had an incentive not to provide

exculpatory testimony, was reasonable and within counsel’s discretion.

     f. Building contractor documents

        Next, Thomas argues that counsel should have obtained “building contractor documents”

that “would have rebutted CW Jackson’s assertions that he met with Thomas at the Transfer

Station,” because Jackson’s testimony instead identified the “General Engineering Construction

Building.” Id. at 5n. Thomas informed counsel of this misidentification during Jackson’s direct

examination, and counsel answered, “What’s the difference.” Id. at 5g. Counsel chose to not



10Importantly, Thomas does not aver that he ever requested the opportunity to testify at trial.
See Brown v. Artuz, 124 F.3d 73, 74 (2d Cir. 1997).

                                                41
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 42 of 51




raise this point during cross-examination but did ask a series of other questions with the intent of

impeaching Jackson. That strategic choice was reasonable. See Eisen, 974 F.2d at 265. And the

Court finds no reasonable probability that introducing contractor documents on the issue of the

building identification would have altered the result.

     g. Admission of the Stingray-derived and geolocation evidence

        Thomas argues that counsel should have sought “the suppression of all GPS location

data, metadata, and unique electronic serial numbers illegally obtained from Thomas, Parrilla,

and Tang Yuk’s . . . cellular telephones, by the United States, through the use of Stin[g]ray Cell

Site Simulator Technology.” Thomas Petition at 5o; see also Thomas Reply Br. at 28–37.11 But

for two independent reasons, such a motion to suppress would have been unsuccessful, making

counsel’s decision reasonable. First, Thomas provides no citation for concluding the

Government employed the Stingray without a warrant. Indeed, Thomas attached an exhibit that

the Stingray was “authorized by the New York GPS Ping Order.” Thomas Suppl. Reply Br.,

Attach. 5 (Ex. 3512-A). Second, the Government witness testified that the Government tracked

the phone only of Jackson, not of Thomas or another Petitioner. Tr. 1595–99; see also Thomas

Suppl. Reply Br., Attach. 5. Thomas therefore lacks Fourth Amendment standing to exclude the

evidence collected through use of the Stingray. See Rakas v. Illinois, 439 U.S. 128, 134 (1978)

(“A person who is aggrieved by an illegal search and seizure only through the introduction of



11 “A cell-site simulator—sometimes referred to as a ‘StingRay,’ ‘Hailstorm,’ or ‘TriggerFish’—
is a device that locates cell phones by mimicking the service provider’s cell tower (or “cell site”)
and forcing cell phones to transmit ‘pings’ to the simulator. The device then calculates the
strength of the ‘pings’ until the target phone is pinpointed.” United States v. Lambis, 197 F.
Supp. 3d 606, 609 (S.D.N.Y. 2016). This Court has held that its use is a search of the individual
whose location is tracked, requiring a warrant under the Fourth Amendment. Id. at 611; see also
Carpenter v. United States, 138 S. Ct. 2206, 2219 (2018) (holding that extensive tracking of an
individual’s cell-site location information can be a search).

                                                 42
          Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 43 of 51




damaging evidence secured by a search of a third person’s premises or property has not had any

of his Fourth Amendment rights infringed.”).

     h. Shipping invoices

          Thomas next argues that his counsel should have submitted a shipping “invoice for the

delivery of the [racing] engine” for which Thomas alleges he paid $18,500 to Luis Jimenez.

Thomas Petition at 5o–5p; see also id. at 5i. He paid Jimenez the $18,500 in cash carried in a

brown bag. Id. at 5o.12 Thomas argues that the invoice would have demonstrated the payment

was “legitimate,” not made in furtherance of narcotics distribution. Id.

          The Court concludes that counsel acted reasonably and that his decision did not prejudice

Thomas. First, counsel could have reasonably concluded that the invoice had little probative

value, especially because the $18,500 figure does not match the Government witness’s testimony

that Thomas delivered $23,429 in cash. Tr. 1546. Second, counsel told Thomas, “Get me the

documents immediately.” Thomas Petition at 5i. Thomas’s failure to do so while he was not in

custody is not a valid basis for an ineffective assistance of counsel claim. Last, Thomas has not

shown a realistic probability that if the invoices were introduced, the jury would have come to a

different conclusion.13

     i.   Road sensor information




12 Thomas additionally argues that he delivered the money in a “brown leather laptop computer
bag,” Thomas Petition at 5o, not a brown “paper bag,” id. at 5i. The witness testified that it was
a “normal bag,” and did not specify its color or material. Tr. 1546.
13 Thomas again states that his counsel should have called him “as a witness to lay the proper
foundation for the introduction of the [invoice].” Thomas Petition at 5p. To the extent that
calling Thomas as a witness was necessary to admit the invoice, counsel’s decision not to pursue
this line of argument was even more reasonable.

                                                 43
           Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 44 of 51




          Thomas claims that his counsel should have obtained “road sensor information,” which

would have demonstrated that the road where Thomas and Parrilla met had a high densit y of

traffic, contradicting the Government’s depiction of the road as a secluded side road. Thomas

Petition at 5p.14 But, like the introduction of the contractor documents above, the introduction of

road sensor information concerns strategic questions of which evidence to introduce and on what

ground to cross-examine the Government’s witnesses. The Court concludes that Thomas’s

counsel acted reasonably in pursuing the strategy that he did.

     j.   Calls from jail

          Thomas attached to his motion two transcripts of phone calls between Jackson and Jr.

Thomas Petition at 5q, 71–73, 77–82. He argues that these transcripts demonstrate that Jr., not

Thomas, sold cocaine to Jackson and that Jackson cooperated with the Government only to

protect his wife, Velazquez. Id. at 5q. The Court does not agree that these transcripts support an

ineffective-assistance claim. First, defense counsel obtained these calls, and transcribed them, as

part of their investigation. Id. at 5h. Counsel’s decision not to use the calls, after adequate

investigation, was reasonable. Strickland, 466 U.S. at 690. Second, the Court does not agree

with Thomas’s description of the transcripts. At the least, counsel could have concluded that the

calls were not sufficiently clear to submit at trial as Thomas suggests. Third, counsel instead

raised the issues of third-party culpability and Jackson’s incentives to testify through thorough

cross-examination. E.g., Tr. 359–60, 364, 463, 467, 1092–93, 1142, 1154. The Court finds that

strategic approach was reasonable, and that introduction of the jail calls did not have a

reasonable probability of altering the result.



14 Thomas does not provide a record citation for the Government’s statement with which he takes
issue. Thomas Petition at 5i.

                                                 44
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 45 of 51




     k. Remaining evidentiary claims

        Thomas’s claims that his counsel should have obtained experts to translate and transcribe

the call recordings, Thomas Petition at 5p–5p.1, is resolved by this Court’s above analysis on the

matter of the transcripts and the Government’s Patois expert.

         Additionally, Thomas, like Tang Yuk, argues that his counsel should have identified the

photos on Jackson’s phone earlier and should have “retain[ed] the services of their own forensic

investigator to analyze the phone.” Thomas Petition at 5q–5q.1. This claim fails for the same

reasons as Tang Yuk’s claim does as explained above.15

        Last, Thomas generally asserts violations of Napue v. Illinois, 358 U.S. 919 (1958),

Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150 (1972), that

his counsel “failed to bring to the Court’s attention.” Thomas Petition at 5p.1. Because the

Court finds there to be no meritorious claim that counsel could have raised, his conduct was not

deficient. See Nersesian, 824 F.2d at 1322 (“Counsel certainly is not required to engage in the

filing of futile or frivolous motions.”).

     2. Thomas’s claims raised first in his second reply brief

        As recounted, Thomas obtained his trial counsel’s records after filing his reply brief. The

Court afforded Thomas the opportunity to review these materials and to “supplement his reply

brief,” but it warned Thomas that “new arguments cannot usually be raised in a reply brief.”

Dkt. No. 362 (citing McBride v. BIC Consumer Prod. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009)).

Thomas then filed a second and a third reply brief that both reiterated his ineffective-assistance


15 Thomas also argues in his second reply brief that the GPS tracking of Jackson showed that on
August 20, 2012, his phone was in St. Croix at Duane Stapleton’s house. Thomas Suppl. Reply
Br. at 38–41. He argues that this shows Jackson acquired the cocaine from Stapleton. Id. But
this evidence, which was available at trial, does not prove that Jackson took the photos himself
nor does it contravene the efficacy of defense counsel’s cross-examination of Jackson.

                                                 45
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 46 of 51




claims already addressed above, Thomas Suppl. Reply Br. at 2–26, and raised for the first time

two new claims for relief, id. at 26–36, 41–46. Thomas filed a motion to add (1) a new claim of

prosecutorial misconduct and (2) another ineffective-assistance argument premised on his

counsel’s alleged failure to identify and correct the prosecutorial misconduct. Thomas Motion to

Add Claims, Dkt. No. 393; see also Thomas Suppl. Reply Br. at 44 n.8.

       Thomas argues that the Government’s geolocation evidence derived from the Stingray

search shows Jackson was not at Paradise Waste but instead at a nearby business approximately

a quarter mile away. Thomas Suppl. Reply Br. at 32–34. He contends that the U.S. Attorney

Office’s employee that prepared the Government’s exhibit used the incorrect GPS coordinates

for Paradise Waste, producing an inaccurate exhibit. Id. at 33; see Attach. 10 (GX 503-J).

Thomas claims that this demonstrates he “never had a clandestine after hours night meeting”

with Jackson and is “an innocent man.” Id. at 36.

       The Court concludes that this claim does not provide Thomas relief.

       a. Thomas’s new arguments raised in his reply briefs were waived

       The Court concludes that the new arguments Thomas raised in his reply brief are waived.

As the Court previously informed Thomas, the Court “ordinarily will not consider issues raised

for the first time in a reply brief.” McBride, 583 F.3d at 96. “This rule applies even when the

moving party is pro se.” Farmer v. United States, No. 12-CR-758 (AJN), 2017 WL 3448014, at

*3 (S.D.N.Y. Aug. 10, 2017) (collecting cases).

       Thomas argues that the new ineffective-assistance argument was “newly discovered” on

the basis of evidence produced by the Government after he filed his initial motion. Thomas

Motion to Add Claims at 6. But all the materials that Thomas cites in support of his new

ineffective-assistance claim were available at the time he filed his § 2255 motion. The Court



                                                  46
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 47 of 51




denied Thomas’s request for discovery. Dkt. No. 362. Thomas’s counsel sent his trial records to

Thomas at his request. Dkt. No. 343. When Thomas had difficulty reviewing those electronic

files, the Court ordered the Government to mail hard copies of the documents to Thomas. Dkt.

No. 378. Because these materials were available even before Thomas’s trial and conviction by a

jury, they cannot justify his new ineffective-assistance arguments on reply and the Court deems

them waived. See Farmer v. United States, No. 12-CR-758 (AJN), 2016 WL 1276461, at *2 n.1

(S.D.N.Y. Mar. 30, 2016).

       Thomas also argues that his new arguments should be considered because it would not

prejudice the Government to do so. Thomas Second Sur-Reply Br. at 2. But the Government

need not demonstrate prejudice to convince the Court to follow the standard waiver rule.

       The Court therefore concludes that Thomas’s arguments raised for the first time in his

reply briefs were waived.

       b. Thomas’s new prosecutorial-misconduct claim is untimely and procedurally defaulted

       Nor does the Court decide Thomas’s new prosecutorial-misconduct claim on the merits.16

Because Thomas seeks to make this claim more than one year after his judgment of conviction

became final, he would ordinarily be time-barred from filing the claim. 28 U.S.C. § 2255(f)(1).17

But when a petitioner seeks to add a claim to a pending § 2255 motion, the motion to amend is


16 Even if the Court did reach the merits of Thomas’s new claims, it would, for the reasons it
rejects Thomas’s actual-innocence argument, conclude that the Government’s actions did not
constitute misconduct because Thomas has not shown a “prosecutor knowingly uses false
testimony or false evidence at trial,” nor “any reasonable likelihood that the false [evidence]
could have affected the judgment of the jury.” Rankins v. United States, No. 09 CIV. 2181
KMW, 2013 WL 978921, at *6 (S.D.N.Y. Mar. 12, 2013) (quoting United States v. Helmsley,
985 F.2d 1202, 1205 (2d Cir. 1993)). The Court would therefore additionally conclude that
Thomas’s counsel acted reasonably and that no deficiency prejudiced Thomas.
17 Thomas’s claim is untimely because his judgment of conviction became final one year after
the Supreme Court denied his petition for a writ of certiorari on October 9, 2018. United States
v. Leon, 203 F.3d 162, 163 (2d Cir. 2000).

                                                47
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 48 of 51




governed by Federal Rule of Civil Procedure 15. Ching v. United States, 298 F.3d 174, 177 (2d

Cir. 2002) (Sotomayor, J.) (citing Fama v. Comm’r of Corr. Servs., 235 F.3d 804, 815 (2d Cir.

2000)). To add a time-barred claim, as Thomas requests, the claim must “‘relate[] back’ to the

original habeas motion.” Id. (quoting Fed. R. Civ. P. 15(c)(2)). “An amended habeas petition . .

. does not relate back (and thereby escape AEDPA’s one-year time limit) when it asserts a new

ground for relief supported by facts that differ in both time and type from those the original

pleading set forth.” Mayle v. Felix, 545 U.S. 644, 650 (2005)

       The prosecutorial-misconduct claim does not relate back to Thomas’s original motion.

Thomas alleges that a paralegal intern in the U.S. Attorney’s Office falsified an exhibit to show

that Jackson’s GPS location was at Thomas’s Paradise Waste when he was in fact at a different

business a quarter mile away. Thomas Suppl. Reply Br. at 32–36. That claim involves facts that

are of a different time and type than any claims that Thomas raised in his initial motion, which

did not raise a claim that the Government’s GPS location evidence was materially inaccurate.

Moreover, “the essential predicate” for Thomas’s prosecutorial-misconduct claim was an

“extrajudicial event,” namely, the creation of the exhibit by the paralegal, and so involves the

conduct of a different individual at a different time than the claims Thomas raised in his initial

motion. Mayle, 545 U.S. at 661. The Court therefore denies Thomas’s motion to add claims

under Federal Rule of Civil Procedure 15.

       Independently, the Court may not consider Thomas’s prosecutorial-misconduct claim

because it is procedurally defaulted. “In general, a defendant is barred from collaterally

challenging a conviction under § 2255 on a ground that he failed to raise on direct appeal.”

United States v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011). “An exception applies, however, if the

defendant establishes (1) cause for the procedural default and ensuing prejudice or (2) actual



                                                 48
        Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 49 of 51




innocence.” Id. Thomas’s other claims overcome this hurdle because ineffective assistance, if

meritorious, “is cause for a procedural default.” Murray v. Carrier, 477 U.S. 478, 488 (1986).

As to his prosecutorial-misconduct claim, Thomas asserts that “he is actually innocent of the

conspiracy charge against him.” Thomas Motion to Add Claims at 3 (citing McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013) (holding “that actual innocence, if proved, serves as a

gateway through which a petitioner may pass”).

       Satisfying the actual-innocence exception requires a higher showing of proof than the

Strickland prejudice prong. Rivas v. Fischer, 687 F.3d 514, 541 (2d Cir. 2012). Thomas’s

“claim of actual innocence must be both ‘credible’ and ‘compelling.’” Id. “To be credible, such

a claim requires petitioner to support his allegations of constitutional error with new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or

critical physical evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324

(1995). And to be compelling, the claim must show that “more likely than not any reasonable

juror would have reasonable doubt.” House v. Bell, 547 U.S. 518, 538 (2006). Finally, “‘actual

innocence’ means factual innocence, not mere legal insufficiency.” Bousley v. United States,

523 U.S. 614, 623 (1998).

       Taking Thomas’s representations as true, his prosecutorial-misconduct claim does not

satisfy that demanding standard. First, the discrepancy that Thomas identifies is small, and

hardly visible on the scale of the Government exhibit shown at trial. Thomas Suppl. Reply Br.,

Attach. 10 (GX 503-J). The difference is apparent only on Thomas’s own map, which uses a

different scale than the jury was shown. Id., Attach. 13 at 2, 4. Tellingly, even Thomas, who

owned and operated Paradise Waste, apparently did not notice the error at trial, even as he

identified other objections to the Government’s exhibit. See Thomas Petition at 5h. Second, the



                                                 49
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 50 of 51




difference in locations is well within the margin of error for the geolocation evidence that the

Government submitted. Thomas Suppl. Reply Br., Attach. 12 at 3 (GX 1102); see also Tr.

1361–62 (presenting this exhibit to the jury). Such a difference is not a material falsehood, let

alone proof of Thomas’s actual innocence. Cf. United States v. Monteleone, 257 F.3d 210, 219

(2d Cir. 2001) (“Simple inaccuracies or inconsistencies in testimony do not rise to the level of

perjury.”).18

        And third, the Court does not find that “in light of the new evidence, no reasonable juror

would find him guilty beyond a reasonable doubt.” House, 547 U.S. at 538. As explained, the

Government introduced a wide variety of witness testimony, phone recordings, and physical

evidence that inculpated Thomas. Identifying an error in one government exhibit does not erase

the volume of evidence arrayed against Thomas. Notably, Thomas describes the evidence’s

impact only as “lend[ing] favorably to his trial theory that Jackson was actually involved” with

other individuals such that “the result of Thomas’s trial may have been different.” Thomas

Motion to Add Claims at 5–6.

        The Court therefore concludes that Thomas has not made a showing of actual innocence

necessary to overcome his default. Accordingly, it will not resolve Thomas’s prosecutorial-

misconduct claim on the merits.



18Thomas in his second and third reply briefs also refers to the Government’ exhibit showing
that the shipping container arrived at Paradise Waste on September 5, 2012, and left on
September 7. Thomas Suppl. Reply Br. at 29, Attach. 7 (GX 402-A). He argues, therefore, that
he and Jackson could not have loaded cocaine into the container on August 31, 2012. Thomas
Second Sur-Reply Br. at 6. This argument, which concerns only evidence available at trial,
cannot be raised for the first time in reply. More importantly, defense counsel raised this precise
point in cross-examination of the Government’s paralegal witness. Tr. 1380–81. The
Government did not downplay but emphasized these dates in its summation, Tr. 1829, 1959, and
defense counsel argued the dates in Jackson’s testimony did not add up and should not be
believed, Tr. 1923 (“That is a lie. It never happened.”).

                                                50
         Case 1:19-cv-09275-AJN Document 20 Filed 09/07/21 Page 51 of 51




   IV.      Conclusion

         For the reasons provided, the Court denies the motions to vacate under 28 U.S.C. § 2255

filed by Parrilla, Tang Yuk, and Thomas.

         No evidentiary hearing is necessary because the files and records of the case conclusively

show that Petitioners are not entitled to relief. 28 U.S.C. § 2255(b); see Puglisi v. United States,

586 F.3d 209, 213 (2d Cir. 2009). Because Petitioners have not made a substantial showing of

the denial of a constitutional right, a certificate of appealability will not issue. See 28 U.S.C. §

2253. Additionally, this Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, so in forma pauperis status is denied. See Coppedge

v. United States, 369 U.S. 438, 444–45 (1962).

         In case 13-CR-360, this resolves docket numbers 318, 319, 323, 332, 333, 336, 366, 386,

393, and 398. In case 19-CV-9756, this resolves docket numbers 10, 14, 40, and 58. The Clerk

of Court is respectfully directed to close the cases in 19-CV-09275, 19-CV-09416, and 19-CV-

09756.

         The Clerk’s office is further respectfully asked to mail a copy of this Opinion and Order

to Petitioners Parrilla, Tang Yuk, and Thomas and note the mailing on the public docket.



         SO ORDERED.
                                                                  '              i
                                                                                 , i;." ~
                                                                                ,..,
                                                                , j ,J.,~ ~=·A
                                                                   !.
                                                                            ' •.H'
                                                                      t. . ('
                                                                           \,

Dated: September 7, 2021                                                   "
                                                       __________________________________
       New York, New York                                      ALISON J. NATHAN
                                                             United States District Judge




                                                  51
